Title: Thursday 30th.
From: Adams, John Quincy
To: 


       This forenoon I went with some Gentlemen and Ladies to dine out of town. We pass’d over Westminster Bridge and Black Friars, and went through Islington, over High gate hill, to Hampstead; where we dined. The appearance of the Land on this road is extremely rich, and at this time of year, the verdure is nearly as great, as it is in France in the Month of May. The Prospect is said to be the finest near London. It is very beautiful. We dined at the assembly house in Hamsted, and returned into Town by a different Road from that out of which we went.
      